

STW Resources Holding Corp


SUBSCRIPTION AGREEMENT

 
November __, 2010

 
Gentlepersons:

 
1.
Subscription.  The undersigned (the "Purchaser"), intending to be legally bound,
hereby irrevocably agrees to purchase from STW Resources Holding Corp. (the
"Company") the aggregate number of [__________] units (the “Units”) at a price
per Unit of $0.25. Each Unit shall consist of one share of par value $0.001
common stock of the Company (“Common Stock”) and a warrant to purchase, at any
time prior to the second anniversary of the date of issuance, a share of Common
Stock at an exercise price of $0.50 (the “Warrant Shares”).  The Units, the
shares of Common Stock, the warrants underlying the Units, and the Warrant
Shares are referred to collectively as the “Securities”. This subscription is
submitted to you in accordance with and subject to the terms and conditions
described in this Subscription Agreement, relating to the offering by the
Company of up to 20,000,000 Units (the "Offering").



2.
Payment.  The Purchaser encloses herewith a check made payable to TD Bank,
Escrow Agent for STW Resources Holding Corp or by wire to TD Bank, N.A,
ABA#_________, BNF: TD Wealth Management, DDA#  _________,  FFC:  STW/VP A/C#
_________  in the full amount of the purchase price of the Securities being
subscribed for. Such funds will be marked for the Purchaser's benefit, and will
be returned promptly, without interest, penalty, expense or deduction if this
Subscription Agreement is not accepted by the Company, or the Offering is
terminated by the Company.



3.
Deposit of Funds.  All payments made as provided in Section 2 hereof shall be
deposited by the Escrow Agent, until the subscription has been accepted by the
Company and the Subscription Agreement, as executed by the Company, has been
delivered to the Purchaser.



4.
Acceptance of Subscription.  The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Securities, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Subscription Agreement.  If
this subscription is rejected in whole, or the Offering is terminated, all funds
received from the Purchaser will be returned without interest, penalty, expense
or deduction, and this Subscription Agreement shall thereafter be of no further
force or effect.  If this subscription is rejected in part, the funds for the
rejected portion of this subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect to the extent this subscription was accepted.


 
1

--------------------------------------------------------------------------------

 

5.
Representations and Warranties.  The Purchaser hereby acknowledges, represents,
warrants, and agrees as follows:



a)
None of the Securities offered are registered under the Securities Act of 1933,
as amended (the "Securities Act"), or any state securities laws.  The Purchaser
understands that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder and/or
Regulation S, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement;



b)
The Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax advisor, if any (collectively, the "Advisors"), have received the
Subscription Agreement and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein, and
the Purchaser and the Advisors, if any, prior to the execution of this
Subscription Agreement;



c)
Neither the Securities and Exchange Commission nor any state securities
commission has approved the Securities, or passed upon or endorsed the merits of
the Offering or confirmed the accuracy or determined the adequacy of the
offering documents.  The offering documents have not been reviewed by any
federal, state, provincial or other regulatory authority;



d)
All documents, records, and books pertaining to the investment in the Securities
have been made available for inspection by such Purchaser and the Advisors;



e)
The Purchaser and the Advisors, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the offering of the Securities and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
the Advisors;



 
f)
In evaluating the suitability of an investment in the Company, the Purchaser has
not relied upon any representation or other information (oral or written) other
than as stated in the offering documents or as contained in documents or answers
to questions so furnished to the Purchaser or the Advisors by the Company;



g)
The Purchaser is unaware of, is no way relying on, and did not become aware of
the offering of the Securities through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, in connection
with the offering and sale of the Securities and is not subscribing for
Securities and did not become aware of the offering of the Securities through or
as a result of any seminar or meeting to which the Purchaser was invited by, or
any solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally;


 
2

--------------------------------------------------------------------------------

 

h)
The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;



 
i)
The Purchaser or the Purchaser’s representative, as the case may be, together
with the Advisors, have such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities, so as to enable
them to utilize the information made available to them in connection with the
offering of the Securities to evaluate the merits and risks of an investment in
the Securities and the Company and to make an informed investment decision with
respect thereto;



 
j)
The Purchaser is not relying on the Company, or any of its employees or agents
with respect to the legal, tax, economic and related considerations of an
investment in the Securities, and the Purchaser has relied on the advice of, or
has consulted with, only his own Advisors;



k)
The Purchaser is acquiring the Securities solely for such Purchaser's own
account for investment and not with a view to resale or distribution thereof, in
whole or in part.  The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the Securities,
and the Purchaser has no plans to enter into any such agreement or arrangement;



 
l)
The Purchaser must bear the substantial economic risks of the investment in the
Securities indefinitely because the securities may not be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.  Legends shall be placed on the securities underlying the Securities
to the effect that they have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company's stock books.  Stop transfer instructions will be placed with
the transfer agent of the securities constituting the Securities.



m)
The Purchaser has adequate means of providing for such Purchaser's current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Securities for an indefinite period of time;



n)
The Purchaser is aware that an investment in the Securities involves a number of
very significant risks, and, in particular, acknowledges that the Company has
had a limited operating history and is engaged in a highly competitive business;



o)
The Purchaser meets the requirements of at least one of the suitability
standards for an "accredited investor" as set forth on the Accredited Investor
Certification contained herein;


 
3

--------------------------------------------------------------------------------

 

p)
The Purchaser (i) if a natural person, represents that the Purchaser has reached
the age of 21 and has full power and authority to execute and deliver this
Subscription Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Securities,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the Securities, the execution and delivery
of this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;



q)
The Purchaser and the Advisors have had the opportunity to obtain any additional
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in the Memorandum and all documents
received or reviewed in connection with the purchase of the Securities and have
had the opportunity to have representatives of the Company provide them with
such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company deemed relevant by the Purchaser or the
Advisors, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisors;



 
r)
The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or furnishes herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the offering of the Securities. The Purchaser
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company's issuance of the Securities;


 
4

--------------------------------------------------------------------------------

 

 
s)
The Purchaser has significant prior investment experience, including investment
in non-listed and non-registered securities.  The Purchaser is knowledgeable
about investment considerations in development-stage companies.  The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur.  The Purchaser's overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Securities will not cause such commitment to become excessive.  The
investment is a suitable one for the Purchaser;



 
t)
The Purchaser is satisfied that the Purchaser has received adequate information
with respect to all matters which it or the Advisors, if any, consider material
to its decision to make this investment;



u)
Within five days after receipt of a request from the Company, the Purchaser will
provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company is
subject;



v)
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;



w)
(For Connecticut residents only)    The undersigned acknowledges that the
Securities have not been registered under the Connecticut Uniform Securities
Act, as amended (the "Connecticut Act"), and are subject to restrictions on
transferability and sale of securities as set forth herein.  The undersigned
hereby agrees that such Securities will not be transferred or sold without
registration under the Connecticut Act or exemption therefrom;


 
5

--------------------------------------------------------------------------------

 

x)
(For Maine residents only)   These Securities are being sold pursuant to an
exemption from registration with the Bank Superintendent of the State of Maine
under Section 10502(2)(R) of Title 32 of the Maine Revised Statutes.  These
Securities may be deemed restricted securities and as such the holder may not be
able to resell the Securities unless pursuant to registration under state or
federal securities laws or unless an exemption under such laws exists;



y)
(For Missouri residents only)   The undersigned acknowledges that the Securities
have not been registered under the Missouri Uniform Securities Act, as amended
(the “Missouri Act”), and are subject to restrictions on transferability and
sale of securities as set forth herein.  The undersigned hereby acknowledges
that such Securities may be disposed of only through a licensed
broker-dealer.  It is a felony to sell securities in violation of the Missouri
Act;



z)
(For Texas residents only)   The undersigned hereby acknowledges that the
Securities cannot be sold unless they are subsequently registered under the
Securities Act of 1933, as amended, and the Texas Securities Act, or an
exemption from registration is available.  The undersigned further acknowledges
that because the Securities are not readily transferrable, the undersigned must
bear the economic risk of his investment for an indefinite period of time; and



6.
Indemnification.  The Purchaser agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.



7.
Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.



8.
Modification.  This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.


 
6

--------------------------------------------------------------------------------

 

9.
Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 9).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.



10.
Assignability.  This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Securities shall be made only in accordance
with all applicable laws.



11.
Applicable Law.  This Subscription Agreement shall be governed by and construed
in accordance with the laws of the State of New York relating to contracts
entered into and to be performed wholly within such State. The Purchaser hereby
irrevocably submits to the jurisdiction of any New York State court or United
States Federal court sitting in New York County over any action or proceeding
arising out of or relating to this Subscription Agreement or any agreement
contemplated hereby, and the Purchaser hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such New
York State or Federal court.  The Purchaser further waives any objection to
venue in such State and any objection to an action or proceeding in such State
on the basis of a non-convenient forum.  The Purchaser further agrees that any
action or proceeding brought against the Company shall be brought only in New
York State or United States Federal courts sitting in New York County. THE
PURCHASER AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.



12.
Blue Sky Qualification.  The purchase of Securities under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable Federal, state and provincial
securities laws.  The Company shall not be required to qualify this transaction
under the securities laws of any jurisdiction and, should qualification be
necessary, the Company shall be released from any and all obligations to
maintain its offer, and may rescind any sale contracted, in the jurisdiction.



13.
Use of Pronouns.  All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.


 
7

--------------------------------------------------------------------------------

 

14.
Confidentiality.  The Purchaser acknowledges and agrees that any information or
data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence.  The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.



15.
Miscellaneous.



a)
This Agreement constitutes the entire agreement between the Purchaser and the
Company with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Agreement may be waived, or consent
for the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions.



b)
The Purchaser's representations and warranties made in this Agreement shall
survive the execution and delivery hereof and delivery of the Securities.



c)
Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated.



d)
This Agreement may be executed in one or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.



e)
Each provision of this Subscription Agreement shall be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.



 
f)
Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.


 
8

--------------------------------------------------------------------------------

 
 

Accredited Investor Certification
(Initial the appropriate item(s))


_____
(i)
The Purchaser is a natural person who had individual income of more than
$200,000 in each of the most recent two years or joint income with my spouse in
excess of $300,000 in each of the most recent two years and reasonably expect to
reach that same income level for the current year (“income”, for purposes
hereof, should be computed as follows: individual adjusted gross income, as
reported (or to be reported) on a federal income tax return, increased by (1)
any deduction of long-term capital gains under section 1202 of the Internal
Revenue Code of 1986 (the “Code”), (2) any deduction for depletion under Section
611 et seq. of the Code, (3) any exclusion for interest under Section 103 of the
Code and (4) any losses of a partnership as reported on Schedule E of Form
1040);



_____
(ii)
The Purchaser is a natural person whose individual net worth (i.e. total assets
in excess of total liabilities), or joint net worth with my spouse, will at the
time of purchase of the common stock be in excess of $1,000,000, excluding the
value of the investor’s primary residence;



_____
(iii)
The Purchaser is a trust (other than a revocable grantor trust), which trust has
total assets in excess of $5,000,000, which is not formed for the specific
purpose of acquiring the common stock offered hereby and whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D and who has such knowledge and experience in financial and business
matters that he is capable of evaluating the risks and merits of an investment
in the common stock;



_____
(iv)
The Purchaser is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income security Act of 1974, and either (a) the investment
decision will be made by a plan fiduciary, as defined in Section 3(21) of such
Act, which is either a bank, insurance company, or a registered investment
adviser; or (b) the employee benefit plan has total assets in excess of
$5,000,000; or (c) the employee benefit plan is a self-directed plan, including
an Individual Retirement Account, with the meaning of Title I of such act, and
the person directing the purchase is an Accredited Investor.



*NOTE. If the Purchaser is relying solely on Item (iv) for its Accredited
Investor status, please print the name of the person directing the purchase in
the following space and furnish a completed and signed Accredited Investor
Certification for such person.


_____
(v)
The Purchaser is an investor otherwise satisfying the requirements of Sections
501(a)(l), (2) or (3) of Regulation D promulgated under the Securities Act,
which includes but is not limited to, a self-directed employee benefit plan
where investment decisions are made solely by persons who are “accredited
investors” as otherwise defined in Regulation D;



_____
(vi)
The Purchaser is a director or executive officer of [_______________________];
or



_____
(vii)
The Purchaser is an entity (including an IRA or revocable grantor trust but
other than a conventional trust) in which all of the equity owners meet the
requirements of at least one of the above subparagraphs.


 
 

--------------------------------------------------------------------------------

 

[_______________________]


SIGNATURE PAGE


Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of $_________________ of Securities (NOTE: to be completed by subscriber).


Date (NOTE: To be completed by subscriber): ______________, 2010


Please indicate (circle one) whether the purchaser is investing as a(n):


INDIVIDUAL
JOINT TENANTS
TENANTS IN COMMON
COMMUNITY PROPERTY
PARTNERSHIP
CORPORATION
LIMITED LIABILITY COMPANY
TRUST


Please fill out this section if the purchaser is an INDIVIDUAL, and if purchased
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY (If the
investment is being made as JOINT TENANTS, TENANTS IN COMMON, or as COMMUNITY
PROPERTY, please be sure to fill out this section for all purchasers named):



     
Print Name(s)
 
Social Security Number(s)
           
Print Name(s) (if more than
 
Social Security Number(s)
1 individual)
               
Signature(s) of Investor(s)
 
Signature
           
Date
  
Address



Please fill out this section if the purchaser is a PARTNERSHIP, CORPORATION,
LIMITED LIABILITY COMPANY or TRUST:



     
Name of Partnership,
 
Federal Taxpayer
Corporation, Limited
 
Identification Number
Liability Company or
   
Trust
         
By:
     
Name:
   
State of Organization
Title:
     
 
  
Address



SUBSCRIPTION FOR $_______ OF SECURITIES, ACCEPTED AND AGREED TO
this    day of               , 2010


[_______________________]


By:
   
Name/Title:
 


 
 

--------------------------------------------------------------------------------

 